United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pueblo, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1293
Issued: February 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 23, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated June 15, 2005 and April 14, 2006, reducing his
compensation. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation effective
July 9, 2005 based on its determination that the full-time constructed position of medical billing
clerk represented his wage-earning capacity.
FACTUAL HISTORY
On April 21, 2001 appellant, a 35-year-old distribution clerk, filed an occupational injury
claim alleging stress. His claim was accepted for dysthymic disorder (depression) and he was
placed on the periodic rolls.

In a second opinion report dated June 17, 2003, Dr. Robert Kleinman, a Board-certified
forensic psychiatrist, opined that appellant was no longer disabled. He further opined that
appellant could return to work either at the employing establishment or elsewhere.
Appellant submitted reports from his treating physicians. In a November 26, 2003 report,
Dr. Carlos Rodriguez disagreed with Dr. Kleinman’s June 17, 2003 report. He opined that
appellant would be unable to return to work at the employing establishment, due to his current
psychopathology, including anger towards his supervisors. In a report dated April 26, 2004,
Dr. Stephen Bonney also disagreed with Dr. Kleinman’s report. Noting that appellant suffered
from severe major depression with obsessive features and post-traumatic-like anxiety syndrome,
Dr. Bonney opined that appellant would not be able to work at the employing establishment in
any capacity.
The Office determined that a conflict of medical opinion existed between Dr. Kleinman
and appellant’s treating physicians. It referred appellant to Dr. Bert Furmansky, a Boardcertified forensic psychiatrist, for an impartial medical examination. The record contains
ESAFEC reports reflecting that the Office used the Physicians’ Directory System (PDS) in
conjunction with the Marquis Directory of Medical Specialists to select the referee physician.
On July 14, 2004 the Office attempted to schedule appointments with Dr. Laura J. Klein and
Dr. Susan Beausoleil Bograd, both Board-certified psychiatrists in Denver, Colorado. The
reports reflects that both doctors were “too busy” to perform an examination of appellant. A
July 14, 2004 PDS report shows that, after the above-referenced “bypasses,” an appointment was
scheduled with Dr. Furmansky on August 24, 2004. On July 27, 2004 appellant’s representative
objected to the selection of Dr. Furmansky to perform the impartial medical examination.
On August 4, 2004 the Office responded to appellant’s objection, stating that it had
strictly adhered to Office procedures, which required use of the PDS system in conjunction with
the Marquis Directory of Medical Specialists.
In a 22-page report dated August 25, 2004, Dr. Furmansky discussed the history of
injury, reviewed the evidence of record and listed findings on physical examination. He
diagnosed major depressive disorder, chronic, in partial remission; alcoholism and personality
disorder. Dr. Furmansky indicated that appellant had a coexisting and preexisting personality
disturbance, which caused him to be more vulnerable to being taken advantage of by others in
the workplace. He agreed with Drs. Bonney, Rodriguez and Kleinman that the cumulative effect
of work incidents caused appellant’s depression. Indicating that appellant should not return to
the employing establishment, Dr. Furmansky opined that he could return to work outside the
employing establishment eight hours per day, five days per week, with no restrictions. In a
September 15, 2004 work capacity evaluation, Dr. Furmansky stated that, although appellant
should not work for the employing establishment, he could work eight hours per day. By letter
dated September 15, 2004, the Office asked Dr. Furmansky to clarify appellant’s work
restriction, if he obtained a position with an employer other than the employing establishment.
On October 6, 2004 Dr. Furmansky opined that appellant would have no psychiatric restrictions
if employed outside the employing establishment.
On September 20, 2004 the Office referred appellant to a rehabilitation counselor for
vocational rehabilitation. In a report dated October 31, 2004, the rehabilitation counselor

2

reviewed Dr. Furmansky’s work restrictions and transferable skills.
He developed a
reemployment placement plan for placement of appellant with a new employer based on labor
market research. On January 9, 2005 appellant signed an individual rehabilitation plan agreeing
to search for jobs as a truck driver, cashier and maintenance/repairer and hotel clerk in his
geographical region. On January 25, 2005 the Office informed appellant that he would be
provided with 90 days’ job placement assistance, after which his compensation benefits would be
reduced, based on his annual wage-earning capacity of $25,636.00. A vocational rehabilitation
report for the period February 1 through March 4, 2005, reflected that appellant refused to
participate in the job search, claiming that he wanted to open a scuba diving shop instead, at a
cost of $300,000.00. A memorandum from the vocational counselor, dated March 4, 2005,
reflects appellant’s refusal to pursue any of the jobs designated in the rehabilitation plan.
Appellant insisted that he would not accept any job with which he was not happy and was
determined to open a scuba diving shop. In a March 8, 2005 letter to appellant, the vocational
rehabilitation consultant confirmed his refusal to participate in the job search.
In a March 11, 2005 letter, Drs. Bonney and Rodriguez noted a significant deterioration
in appellant’s mental health due to a failed relationship with his vocational rehabilitation
counselor. Determining that appellant was not capable of returning to work due to intense levels
of depression and anxiety, they suggested reassignment to a different counselor. In a March 17,
2005 letter, his representative stated that appellant was unable to participate in the return-to-work
effort at that time, due to his deteriorated condition. On March 25, 2005 the representative asked
the Office to cease all contact between the vocational counselor and appellant. On March 30,
2005 appellant was informed that no new vocational representative would be assigned due to
safety concerns.
In a closing report dated May 5, 2005, the rehabilitation specialist noted that appellant’s
90-day job search had begun on February 1, 2005. As of the date of the report, appellant had not
obtained employment. The rehabilitation counselor submitted job classifications for the
positions of cashier; truck driver, light delivery and building maintenance repairer. The
rehabilitation specialist reviewed the constructed position of cashier 2 and found that it should be
the target job of choice in determining appellant’s wage-earning capacity. He stated that the
work was within appellant’s vocational abilities and was most similar to his employment with
the employing establishment. The rehabilitation specialist noted that appellant had completed
one year of college classes, which thoroughly met the required specific vocational preparation
for such work. He noted that the nature of appellant’s injury, as well as his usual employment,
age, degree of physical impairment and qualifications for other employment had been
considered. The rehabilitation specialist further found that the job was reasonably available
within appellant’s commuting area with average weekly wages of $337.00.
On May 6, 2005 the Office issued a notice of proposed reduction of compensation on the
grounds that appellant was no longer totally disabled and had the capacity to earn the wages of a
cashier, at the rate of $337.20 per week. The record contains a wage-earning capacity
computation reflecting a weekly pay rate when injured of $787.60; current weekly pay rate for
job when injured of $870.56; constructed weekly earning capacity of $337.20 per week;
percentage of new wage-earning capacity of 39 percent; adjusted wage-earning capacity amount
per week of $307.16; loss in wage-earning capacity of $480.44; gross weekly compensation rate
of $387.75 and new compensation rate every four weeks of $1,551.00.

3

By letter dated January 26, 2005, appellant’s representative contended that appellant was
totally disabled. He also claimed that appellant’s wage-loss compensation had been incorrectly
calculated based on a 40-hour workweek, when, in fact, he had worked 32 hours per week at the
time of injury. The record contains a record of appellant’s work schedule for the period
March 25, 2000 through March 31, 2004, showing that appellant worked an average of 23.83
hours per week during that period. A June 15, 2005 pay rate calculation indicates that
appellant’s base hourly pay, for the same period, was $21.76, based on an average 24-hour
workweek ($522.24 per week).
By decision dated June 15, 2005, the Office finalized the reduction of wage-loss
compensation effective July 9, 2005. The Office found that the full-time position of cashier was
medically and vocationally suitable and represented appellant’s wage-earning capacity of
$337.20 per week.
On July 12, 2005 appellant, through his representative, requested an oral hearing. At the
February 24, 2006 hearing, counsel argued that appellant had sustained a recurrence of disability
and was unable to work, due to a conflict with the rehabilitation counselor. He also contended
that the impartial medical examiner had been improperly selected and that appellant’s loss of
wage-earning capacity had been incorrectly calculated, because it had been based on a
constructed 40-hour week, rather than a 32-hour week.
By decision dated April 14, 2006, the Office hearing representative affirmed the June 15,
2006 decision. The hearing representative found that the position of cashier was medically and
vocationally suitable and fairly and reasonably represented appellant’s wage-earning capacity.
He determined that the Office had followed proper procedures in the selection of the impartial
medical specialist and that appellant did not sustain a recurrence of disability. He further found
that counsel argument as to an incorrect pay rate calculation to be without merit, in that appellant
was capable of working 40 hours per week.
LEGAL PRECEDENT
Once the Office has made a determination that a claimant is totally disabled as a result of
an employment injury and pays compensation benefits, it has the burden of justifying a
subsequent reduction of benefits.1 Under section 8115(a), wage-earning capacity is determined
by the actual wages received by an employee if the earnings fairly and reasonably represent his
or her wage-earning capacity. If the actual earnings do not fairly and reasonably represent his or
her wage-earning capacity or if the employee has no actual earnings, his or her wage-earning
capacity is determined with due regard to the nature of the injury, the degree of physical
impairment, his or her usual employment, age, qualifications for other employment, the
availability of suitable employment and other factors and circumstances which may affect
wage-earning capacity in his or her disabled condition.2

1

David W. Green, 43 ECAB 883 (1992).

2

Karen L. Lonon-Jones, 50 ECAB 293 (1999).

4

When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position, listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact
with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick,3 will result in the percentage of the employee’s loss of
wage-earning capacity.4
The Board has held that the Office may proceed to a wage-earning capacity
determination based upon a selected position if it has established that appellant, without good
cause, failed to participate in or cooperate with vocational rehabilitation.5
ANALYSIS
The Office determined that the selected position of cashier represented appellant’s
wage-earning capacity based upon Dr. Furmansky’s report and work capacity evaluation, finding
that appellant could work eight hours per day, so long as he was not employed by the employing
establishment. The Board finds the position of cashier was medically and vocationally suitable
and represented appellant’s wage-earning capacity. However, the Board further finds that the
Office improperly calculated appellant’s loss of wage-earning capacity by using an incorrect pay
rate.
As appellant did not have actual earnings which fairly and reasonably represented his
wage-earning capacity, the Office properly selected a position for determination of wage-earning
capacity. The weight of the medical evidence supports that appellant is not totally disabled. The
Office found a conflict in medical opinion between the Office’s referral physician, Dr. Kleinman,
who found that appellant had no further residuals of his employment injury and could return to
his regular employment and appellant’s attending physicians, Drs. Rodriguez and Bonney, who
opined that appellant could not return to work at the employing establishment in any capacity.
On August 25, 2004 Dr. Furmansky, a Board-certified forensic psychiatrist, performed an
impartial medical examination. In an extensive report, he discussed the history of injury,
reviewed the evidence of record and listed findings on physical examination. Dr. Furmansky
diagnosed major depressive and personality disorders. He indicated that appellant had a
coexisting and preexisting personality disturbance, which caused him to be more vulnerable to be
taken advantage of by others in the workplace. Dr. Furmansky agreed with Drs. Bonney,
Rodriguez and Kleinman that the cumulative effect of work incidents caused appellant’s
depression. He advised that appellant not return to work at the employing establishment.
Dr. Furmansky opined that he could return to work outside the employing establishment eight

3

5 ECAB 376 (1953).

4

James A. Birt, 51 ECAB 291 (2000); Francisco Bermudez, 51 ECAB 506 (2000).

5

See Daniel Renard, 51 ECAB 466 (2000).

5

hours per day, five days per week, with no restrictions. In an October 6, 2004 letter intended to
clarify his report, Dr. Furmansky opined that appellant would have no psychiatric restrictions if
employed outside the employing establishment.
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.6 In this case, Dr. Furmansky provided a
detailed report expressing his opinion that appellant was not totally disabled and providing work
restrictions. He relied on his psychiatric examination of appellant, a review of the medical
evidence of record, including the results of objective testing and the history of injury in reaching
his conclusions. The Board finds that Dr. Furmansky provided a detailed and well-rationalized
report based on a proper factual background and thus his opinion is entitled to the special weight
accorded an impartial medical examiner. His report, therefore, constitutes the weight of the
medical opinion evidence and establishes that appellant was capable of performing work within
the provided work restrictions. As the job classification of a cashier is sedentary and is not
located within the employing establishment, the medical evidence supports a finding that
appellant has the physical and mental capacity to perform the duties of the position.
Appellant contends that the impartial medical examiner was not properly selected by the
Office. The Board finds this contention to be without merit. A physician selected by the Office
to serve as an impartial medical specialist should be one wholly free to make a completely
independent evaluation and judgment. In order to achieve this, the Office has developed specific
procedures for the selection of impartial medical specialists designed to provide adequate
safeguards against any possible appearance that the selected physician’s opinion was biased or
prejudiced.7 These procedures, set forth in the Federal (FECA) Procedure Manual, provide, in
pertinent part, as follows:
“b. Selection of [p]hysician. The [claims examiner] may use Form CA-19,
[r]equest for [s]pecialist [r]eferral to initiate the referral. Unlike selection of
second opinion examining physicians, selection of referee physicians is made by a
strict rotational system using appropriate medical directories. The [PDS],
including physicians listed in the American Board of Medical Specialties
Directory and specialists certified by the American Osteopathic Association,
should be used for this purpose.
“(1) The services of all available and qualified Board-certified specialists will be
used as far as possible to eliminate any inference of bias or partiality. This is
accomplished by selecting specialists in alphabetical order as listed in the roster
chosen under the specialty and/or subspecialty heading in the appropriate
geographic area and repeating the process when the list is exhausted. A physician
who is not Board-certified may be used if he or she has special qualifications for

6

Gary R. Sieber, 46 ECAB 215 (1994).

7

Charles M. David, 48 ECAB 543 (1997).

6

performing the examination, but the MMA must document the reasons for the
selection in the case record.”8
The record contains ESAFEC reports reflecting that the Office used the PDS system in
conjunction with the Marquis Directory of Medical Specialists to select the referee physician.
On July 14, 2004 attempts were made to schedule appointments with Dr. Laura J. Klein and
Dr. Susan Beausoleil Bograd, both Board-certified psychiatrists in Denver, Colorado. The
reports reflects that both physicians were not available to perform an examination of appellant.
The July 14, 2004 PDS report shows that, after the above-referenced “bypasses,” an appointment
was scheduled with Dr. Furmansky on August 24, 2004. The Board finds that the Office
properly followed its internal procedures in the selection of Dr. Furmansky. The Board notes
that the conclusion of the impartial medical examiner is fundamentally the same as that of
appellant’s treating physicians. All doctors opined that appellant could work full time, so long as
he was not employed by the Postal Service.
Appellant’s vocational rehabilitation counselor determined that he was able to perform
the position of cashier and that the position was available in sufficient numbers so as to make it
reasonably available within his commuting area. Based on appellant’s prior work experience and
educational background, he qualified for position of cashier. Although he signed a 90-day job
search agreement, appellant refused to actively search for any position identified in his
rehabilitation plan or to accept any position with which he was “not happy.” Based upon
appellant’s refusal to participate in the job search and his failure to obtain employment within the
90-day period, the Office properly proceeded to a wage-earning capacity determination based
upon the selected position of cashier. The Office considered the proper factors, such as
availability of employment and appellant’s physical limitations, usual employment, age and
employment qualifications, in determining that the medical cashier position represented his
wage-earning capacity.9 The weight of the evidence of record establishes that appellant had the
requisite physical ability, skill and experience to perform the duties of cashier and that such a
position was reasonably available within the general labor market of his commuting area.
The Office found that the full-time position of cashier was medically and vocationally
suitable and represented appellant’s wage earning capacity of $337.20 per week. The record
contains a wage-earning capacity computation reflecting a weekly pay rate when injured of
$787.60; current weekly pay rate for job when injured of $870.56 (April 21, 2001); constructed
weekly earning capacity of $337.20 per week; percentage of new wage-earning capacity of 39
percent; adjusted wage-earning capacity amount per week of $307.16; loss in wage-earning
capacity of $480.44; gross weekly compensation rate of $387.75 and new compensation rate
every four weeks of $1,551.00.
In this case, the Office based its determination on the selected position of full-time
cashier, although appellant was only working as a part-time clerk at the time of injury. The
hearing representative agreed that appellant’s wage-earning capacity should be based on his
present ability to work full time, in spite of the fact that appellant worked part time on the date of
8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b) (May 2003).

9

Loni J. Cleveland, 52 ECAB 171 (2000).

7

injury. However, this application produces an inequitable result. Section 8115(a) of the Federal
Employees’ Compensation Act provides that, if a claimant’s actual earnings do not fairly and
reasonably represent wage-earning capacity, then it should be determined with regard to specific
criteria, including his usual employment. Appellant’s usual employment, i.e., his employment
on the date of injury, was part time, not full time. Thus, the Office based its wage-earning
capacity decision on an incorrect, inflated salary. Appellant’s loss of wage-earning capacity
should be determined by comparing consistent work schedules. In the instant case, appellant
worked approximately 30 hours per week and earned approximately $26.00 per hour on the date
of injury ($787.60 per week). Based upon the constructed position of cashier, the Office imputed
income to appellant in the amount of $8.43 per hour for a 40-hour week and concluded that he
had a wage-earning capacity of $337.20 per week. Application of the Shadrick10 formula
resulted in a monthly compensation rate of $1,551.00. The Board will set aside this aspect of the
case for remand to the Office for a proper determination of appellant’s wage-earning capacity
consistent with his part-time employment.
CONCLUSION
The Board finds that the Office properly found that the position of cashier was medically
and vocationally suitable and represented appellant’s wage-earning capacity. However, the
Board further finds that the Office improperly calculated appellant’s loss of wage-earning
capacity by using an incorrect pay rate. This case must be set aside and remanded to the Office
for a proper determination of appellant’s wage-earning capacity consistent with his part-time
employment and calculation of his correct pay rate in accordance with section 8114 of the Act.

10

See supra note 3.

8

ORDER
IT IS HEREBY ORDERED THAT the April 14, 2006 and June 15, 2005 decisions of
the Office of Workers’ Compensation Programs are affirmed as to the finding that the position of
cashier was medically and vocationally suitable and fairly and reasonably represented appellant’s
wage-earning capacity. It is further ordered that the aforementioned decisions are set aside and
remanded to the Office for a proper determination of appellant’s wage-earning capacity
consistent with his part-time employment and calculation of his correct pay rate in accordance
with section 8114 of the Act.
Issued: February 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

